                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 345

TONYA R. CHAPMAN,                                  )
                                                   )
                    Plaintiff,                     )
      v.                                           )                    ORDER
                                                   )
OAKLAND LIVING CENTER, INC.,                       )
ARLENE SMITH, MICHAEL SMITH,                       )
and STEVE SMITH.,                                  )
                                                   )
                 Defendants.                       )
___________________________________                )


      This matter is before the Court sua sponte.

      On December 3, 2018, Plaintiff filed her Complaint (Doc. 1) and a motion to

proceed in forma pauperis (Doc. 2), which was granted.

      Defendants subsequently filed a Motion to Dismiss, a Motion to Strike, and an

Answer.

      Plaintiff has filed two notices opting in to this District’s Pro Se Settlement Assistant

Program (“PSAP”).

      Plaintiff’s election to participate in the PSAP is noted. However, as Defendants’

Motions have been fully briefed, further proceedings under the PSAP will be DEFERRED

pending the issuance of rulings on the Motions.


                                      Signed: March 5, 2019
